   8:20-cr-00330-BCB-SMB Doc # 26 Filed: 02/26/21 Page 1 of 1 - Page ID # 49




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:20CR330

        vs.
                                                                          ORDER
JOSEPHINE ALEXIS BAKER,

                        Defendant.


       This matter is before the court on Defendant's UNOPPOSED MOTION TO EXTEND
TIME TO FILE PRETRIAL MOTIONS [24]. For good cause shown, I find that the motion
should be granted. Defendant will be given an approximate 21-day extension. Pretrial Motions
shall be filed by March 18, 2021.


       IT IS ORDERED:
       1.      Defendant's UNOPPOSED MOTION TO EXTEND TIME TO FILE PRETRIAL
MOTIONS [24] is granted. Pretrial motions shall be filed on or before March 18, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between February 25, 2021, and March 18, 2021,
shall be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 26th day of February, 2021.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
